Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00139-CR

                                    Virginia Shanta MCKINLEY,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR5186
                           Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 7, 2016

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal and for expedited issuance of the mandate.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a). We order the

clerk of this court to immediately issue the mandate. See TEX. R. APP. P. 18.1(c).

                                                    PER CURIAM

DO NOT PUBLISH